DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Step (b) of claim 1 is indefinite because it is unclear whether or not it is related to previous step (a).  If the partially closed mold has the introduced reinforcement therein, it should be clearly and positively recited as such.  
	Step (c) of claim 1 is indefinite because it is unclear whether or not it is related to previous steps (a)-(b).    If step (c) builds upon steps (a)-(b), it should be clearly and positively recited as such.
	Step (d) of claim 1 is indefinite because it is unclear whether or not it is related to previous steps (a)-(c).    If step (d) builds upon steps (a)-(c), it should be clearly and positively recited as such.
	Step (e) of claim 1 is indefinite because it is unclear whether or not it is related to previous steps (a)-(d).    If step (e) builds upon steps (a)-(d), it should be clearly and positively recited as such.

	Step (g) of claim 1 is indefinite because it is unclear whether or not it is related to previous steps (a)-(f).    If step (g) builds upon steps (a)-(f), it should be clearly and positively recited as such.
	Step (h) of claim 1 is indefinite because it is unclear whether or not it is related to previous steps (a)-(g).    If step (h) builds upon steps (a)-(g), it should be clearly and positively recited as such.
 	Correction is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding of semi-crystalline or amorphous thermoplastics: 5690880,20120225241,9296143,10584241, and 10723879.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744